United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION,
Washington, DC, Employer
__________________________________________
Appearances:
J.C. Watson, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-547
Issued: June 4, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On January 13, 2014 appellant, through his attorney, filed an application for review of an
Office of Workers’ Compensation Programs’ (OWCP) decision dated November 7, 2013, which
denied his request for reconsideration without conducting a merit review.
The Board has duly considered the matter and finds that the case is not in posture for
decision and must be remanded to OWCP. In the case of William A. Couch, the Board held that,
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by it before the final decision is issued.1 Following a September 10, 2012
decision that denied an increased schedule award for appellant’s hearing loss, appellant
requested reconsideration on August 9, 2013 and submitted additional medical evidence. This
included a new audiological report, dated August 9, 2013, from Dr. Diane Markva, an
audiologist. This report was received on August 12, 2013. In its November 7, 2013 decision,
OWCP denied appellant’s reconsideration request. It noted that appellant’s request for
reconsideration referenced an audiological report dated August 9, 2013, but stated that the report
had not been enclosed and found that he had not submitted any new medical evidence or
argument that had not been previously considered.
1

41 ECAB 548 (1990).

The Board finds that OWCP, in its November 7, 2013 decision, did not review the
August 9, 2013 report from Dr. Markva that was received by OWCP on August 12, 2013.2 For
this reason, the case will be remanded to OWCP to enable it to properly consider all the evidence
submitted at the time of the November 7, 2013 decision. Following such further development as
OWCP deems necessary, it shall issue an appropriate merit decision on the claim.
IT IS HEREBY ORDERED THAT the November 7, 2013 decision of the Office of
Workers’ Compensation Programs be set aside and the case record remanded to OWCP for
further proceedings consistent with this order of the Board.
Issued: June 4, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

See Linda Johnson, 45 ECAB 439, 440 (1994) (where the Board held that it is necessary that OWCP review all
evidence submitted by a claimant and received by OWCP prior to issuance of its final decision and noted that this
principle applies with equal force when evidence is received by OWCP the same day a final decision is issued).

2

